DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 8/28/20 and 3/30/21 have been considered by the examiner.
Election/Restrictions
 	Applicant’s election without traverse of Group I in the reply filed on 3/15/22 is acknowledged.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Imaie (US 2015/0001848) in view of Choi (US 2012/0086399).
 	With respect to claim 1, Imaie discloses a wind power generation system comprising: a power generator body (Fig. 3 201) that generates first AC power (Fig. 3 201 AC output to 204) from wind power; an auxiliary device (Fig. 3 206) that assists the power generator body; and a power conversion apparatus (Fig 3 204) that converts the first AC power from the power generator body to second AC power (Fig. 3 204 AC 
 	Choi teaches a control unit (Fig. 1 17) that controls the second power conversion circuit (Fig. 1 13) and the breaker (Fig. 1 16), the wind power generation system (paragraph 25) further comprising a power storage element (Fig. 1 30) that stores power by receiving the DC power from the first power conversion circuit (Fig. 1 11) via a first passing point (Fig. 1 point 11-12) provided between the first power conversion circuit and the second power conversion circuit, wherein when the power generator body is generating power, the control unit brings the breaker into conduction so as to set a grid-connected operation mode (paragraph 36) in which the second power conversion circuit cooperates with the electric power grid, and controls the second power conversion circuit to convert the DC power from the first power conversion circuit to the second AC power during the grid-connected operation mode, when the power generator body is in a power generation standby state which is a time period of being on standby for power generation, the control unit shuts off the breaker (paragraph 36) so as to set a parallel-off mode in which the second power conversion circuit is disconnected from the electric power grid, and controls the second power conversion circuit to convert power of the power storage element received by the second power conversion circuit via the first 
 	
	With respect to claim 4, Imaie in view of Choi make obvious the wind power generation system according to claim 1, further comprising a nacelle (paragraph 15) in which the power generator body is housed, wherein the auxiliary device includes a yaw motor (paragraph 22) for adjusting a direction of the nacelle, and the system is configured to supply the third AC power (Choi Fig. 1 power from 13 to 4) to the yaw motor (Choi Fig. 1 4, Imaie Fig. 3 206) during the power generation standby state.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Imaie (US 2015/0001848) in view of Choi (US 2012/0086399) and further in view of Burra (US 2009/0230689). 	With respect to claim 3, Imaie in view of Choi make obvious the wind power generation system according to claim 1, wherein the power conversion apparatus further includes a DC capacitor (Fig. 3 2043) that is connected to the first passing point (Fig. 3 point 2041-2042) between the first power conversion circuit and the second power conversion circuit, and the power storage element includes a second power storage element (Choi Fig. 1 30) which is connected in parallel with the DC capacitor (Fig. 3 2043). Choi remains silent as to whether the second power storage element is provided outside the power conversion apparatus. 
 	Burra teaches a wind power generation system wherein the power storage element (Fig. 3 114) includes a second power storage element (Fig. 3 114) that is provided outside the power conversion apparatus (Fig. 3 3 or 130) and is connected in parallel with the DC capacitor (Fig. 3 capacitor across 24). It would have been obvious to one of ordinary skill in the art at the time of filing of the inventio to implement the power storage element includes a second power storage element that is provided outside the power conversion apparatus and is connected in parallel with the DC capacitor, in order to optimize the power storage capacity across plural power conversion apparatuses such as in a windfarm.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Das (US 9,334,749), Liu (US 7,391,126) and More (US 2013/0184884) disclose wind power generation systems.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839